— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
There is no evidence in the record to support petitioner’s claim that he was denied a fair and impartial hearing. As to his claim that he was justified in refusing a direct order because he had a right not to be compelled to attend another hearing, the record fails to indicate that the ordered interview was a hearing; even if it was, that was not justification for refusing to obey the order (see, Matter of Rivera v Smith, 63 NY2d 501). The finding of guilt on that charge was also *866supported by substantial evidence. There was petitioner’s own admission and the testimony of the inmate witness, as well as the misbehavior report and the testimony of the correction officer who issued the order and authored the report (see, People ex rel. Vega v Smith, 66 NY2d 130; Matter of Johnson v Coughlin, 157 AD2d 991). As to the finding of guilt on the verbal harassment charge, this involved questions of credibility which were for the Hearing Officer to resolve (see, Matter of De Torres v Coughlin, 135 AD2d 1068, lv denied 72 NY2d 801).
Mahoney, P. J., Casey, Levine, Mercure and Crew III, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.